DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Response to Arguments
Applicant's arguments with respect to claims 1-7, 9-17, 19-30 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al (US20210219320), in view of HWANG et al (US20200351136).

	Regarding claim 1, the cited reference Belleschi discloses a method for wireless communication by a first user equipment (UE) (Fig.4 discloses a communication system where UE 30 communicate with the access UE 20 and UE 40), comprising: determining at least a first set of resources for a second UE overlaps at least a second set of resources for a third UE (Fig.4 discloses in S402 first UE 20 then sends SCI 402 to the second UE 30 where the SCI 402 includes an indication of the first candidate set of resources (¶0075), discloses in S403 the third UE 40 sends SCI 403 to the second UE 30 where the SCI 403 includes an indication of the second candidate set of resources (¶0078), and discloses in block 404 that the UE 20 detect conflict where ¶0079 discloses that the second UE 30 detects based on the received SCI 402, 403 that the first UE 20 and the third UE 40 intend to perform D2D radio transmissions on overlapping radio resources); and broadcasting an indication of the overlapping resources to at least the second UE and the third UE (Fig.4 and ¶0080 disclose that the second UE 30 indicates the conflict to the first UE 20 and to the third UE 40 by sending SCI 406 where ¶0081 discloses that the SCI 406 is assumed to be transmitted in a broadcast mode).
	
    PNG
    media_image1.png
    441
    505
    media_image1.png
    Greyscale

The cited reference Belleschi discloses sending sending SCI in in a broadcast mode, however, Belleschi does not explicitly teach broadcasting the indication via a physical sidelink shared channel (PSSCH).
In an analogous art HWANG broadcasting the indication via a physical sidelink shared channel (PSSCH) (¶0186 discloses that the information related to the resource mapping pattern of a PT-RS may be indicated by 2nd SCI being transmitted through PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of HWANG to avoid overall performance deterioration due to mutual interference.
Regarding claim 2, the combination of Belleschi and HWANG discloses all limitations of claim 1, Belleschi further discloses determining the at least a first set of resources for the second UE overlaps the at least a second set of resources for the third UE comprises determining overlap for a plurality of sets of resources for a plurality of UEs (Fig.4 discloses in S402 first UE 20 then sends SCI 402 to the second UE 30 where the SCI 402 includes an indication of the first candidate set of resources (¶0075), discloses in S403 the third UE 40 sends SCI 403 to thesecond UE 30 where the SCI 403 includes an indication of the second candidate set of resources (¶0078), and discloses in block 404 that the UE 20 detect conflict where ¶0079 discloses that the second UE 30 detects based on the received SCI 402, 403 that the first UE 20 and the third UE 40 intend to perform D2D radio transmissions on overlapping radio resources where ¶0049 discloses that the first UE 20 acts as the transmitting radio device. The second UE 30 acts as the receiving radio device. The third UE 40 acts as another transmitting radio device, it is noted that the UEs 20, 30, 40 could correspond to any of the entities 11, 12, 13, 14, 15 illustrated in FIG. 1); and broadcasting an indication of the overlapping resources to at least the second UE and the third UE comprises broadcasting the indication of the overlapping resources to the plurality of UEs (Fig.4 and ¶0080 disclose that the second UE 30 indicates the conflict to the first UE 20 and to the third UE 40 by sending SCI 406 where ¶0080 discloses that the SCI 406 is assumed to be transmitted in a broadcast mode).

Regarding claim 3, the combination of Belleschi and HWANG discloses all limitations of claim 1, Belleschi further discloses wherein determining the first set of resources for the second UE overlaps the second set of resources for the third UE comprises: receiving a first resource allocation information from the second UE indicating the first set of resources (Fig.4 discloses in S402 first UE 20 then sends SCI 402 to the second UE 30 where SCI may for example be used to indicate the subset of radio resources which was selected to be used for the D2D radio transmission (¶0032)); receiving a second resource allocation information from the third UE indicating the second set of resources (Fig.4 discloses in S403 the third UE 40 sends SCI 403 to the second UE 30  where SCI may for example be used to indicate the subset of radio resources which was selected to be used for the D2D radio transmission (¶0032)); and determining the overlap based on the first and second resource allocation information (Fig.4 discloses in block 404 that the UE 20 detect conflict where ¶0079 discloses that the second UE 30 detects based on the received SCI 402, 403 that the first UE 20 and the third UE 40 intend to perform D2D radio transmissions on overlapping radio resources where SCI may for example be used to indicate the subset 
of radio resources which was selected to be used for the D2D radio transmission (¶0032)).

Regarding claim 4, the combination of Belleschi and HWANG discloses all limitations of claim 3, Belleschi further discloses wherein receiving the first and second resource allocation information comprising receiving the first and second resource allocation information via one of one or more physical sidelink control channel (PSCCH) transmissions and one or more physical sidelink shared channel (PSSCH) transmissions (¶0087 and ¶0094 disclose that the first and second messages could be received in SCI transmitted on a PSCCH)

Regarding claim 5, the combination of Belleschi and HWANG discloses all limitations of claim 3, Belleschi further discloses wherein determining the first set of resources for the second UE overlaps the second set of resources for the third UE comprises: monitoring transmission from the second UE using the first set of resources (Fig.4 and ¶0079 disclose the second UE 30 performs sensing of the resource pool. At least a part of the sensing may be performed in response to receiving the SCI 402); monitoring transmission from the third UE using the second set of resources (Fig.4 and ¶0079 disclose the second UE 30 performs sensing of the resource pool. At least a part of the sensing may be performed in response to receiving the SCI 402); and determining the overlap based on the monitoring (¶0079 discloses that the second UE 30 uses the results of sensing to determine an availability status of the candidate sets of radio resources from the perspective of the second UE 30…The second UE 30 detects based on the received SCI 402, 403 that the first UE 20 and the third UE 40 intend to perform D2D radio transmissions on overlapping radio resources).
Regarding claim 6, the combination of Belleschi and HWANG discloses all limitations of claim 5, Belleschi further discloses further comprising: unsuccessfully decoding the transmission from the second UE, the third UE, or both (¶0063 discloses the second UE 30 performs sensing of the resource pool. At least a part of
the sensing may be performed in response to receiving the SCI 402).

Regarding claim 7, the combination of Belleschi and HWANG discloses all limitations of claim 1, Belleschi further discloses further comprising: unsuccessfully decoding the transmission from the second UE, the third UE, or both (¶0003 discloses that in mode 4, the UE selects the radio resources to be used for a SL radio transmission from a large set of radio resources configured by the network or preconfigured in the UE. The resource allocation in mode 4 makes use of semi-persistent. The semi-persistent allocation aspect utilizes the fact that typical safety V2X traffic is more or less periodic, which means that data to be transmitted is typically are generated at regular intervals. This regular character of data transmissions allows a transmitting UE to notify other UEs about its intention to use certain radio resources for future transmissions);

Regarding claim 10, the combination of Belleschi and HWANG discloses all limitations of claim 1, Belleschi further discloses wherein the first UE, the second UE, and the third UE comprise vehicle-to-anything (V2X) capable UEs (PSSCH) (¶0106 discloses UE supporting V2X where ¶0036 discloses that the UEs 20, 30, 40 could correspond to any of the entities 11, 12, 13, 14, 15 as illustrated in FIG. 1).

Regarding claim 11, the combination of Belleschi and HWANG discloses all limitations of claim 1, Belleschi further discloses wherein the first UE, the second UE, and the third UE are configured for sidelink transmission mode 4 vehicle-to-anything (V2X) communications via a sidelink channel, and wherein the first UE, the second UE, and the third UE autonomously allocate resources for transmission (¶0033 discloses that the allocation of radio resources for a D2D transmission is performed in autonomous manner, using a sensing-based resource selection scheme. Specifically, using the results of channel sensing to autonomously determine which radio resources from a resource pool to use for its D2D radio transmissions and ¶0003-¶0004 disclose the use of mode 1 by the UE (i.e using V2X communication functionalities)).

	Regarding claim 12, the combination of Belleschi and HWANG discloses a method
for wireless communication by a first user equipment (UE) (Fig.4 discloses a communication system where UE 30 communicate with the access UE 20 and UE 40), comprising: determining a first set of resources allocated for transmission by the first UE (Fig.4 discloses in S402 first UE 20 then sends SCI 402 to the second UE 30 where SCI may for example be used to indicate the subset of radio resources); receiving a broadcast from a second UE of an indication of one or
more resources of the first set of resources overlapping one or more resources of a second set of resources allocated for transmission by a third UE UE (Fig.4 and ¶0080 disclose that the second UE 30 indicates the conflict to the first UE 20 and to the third UE 40 by sending SCI 406 where ¶0080 discloses that the SCI 406 is assumed to be transmitted in a broadcast mode); and in response to the indication: stopping transmission on at least the one or more overlapping resources; and determining a third set of resources allocated for transmission by the first UE, the third set of resources excluding the one or more overlapping resources (¶0080 discloses that the first UE 20 and the third UE 40 detect the conflict of the first candidate set of resources and the second candidate set of resources based on the SA received with the SCI 405 received from the second UE 30 and will thus respectively proceed by selecting a different candidate resources for the intended D2D radio transmission).
The cited reference Belleschi discloses receiving SCI in in a broadcast mode, however, Belleschi does not explicitly teach receiving, via a physical sidelink shared channel (PSSCH), a broadcast.
In an analogous art HWANG receiving, via a physical sidelink shared channel (PSSCH), a broadcast (¶0186 discloses that the information related to the resource mapping pattern of a PT-RS may be indicated by 2nd SCI being transmitted through PSSCH, which means that the broadcasted SCI is transmitted via PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to incorporate the method of HWANG to avoid overall performance deterioration due to mutual interference.

	Regarding claim 13, the claim is drawn to a method performing substantially the 
same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

	Regarding claim 14, the claim is drawn to a method performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Regarding claim 15, the combination of Belleschi and HWANG discloses all limitations of claim 14, Belleschi further discloses wherein determining the SPS RBs comprises autonomously selecting the SPS RBs according to a preconfigured SPS algorithm (¶0003 discloses that in mode 4, the UE selects the radio resources to be used for a SL radio transmission from a large set of radio resources configured by the network or preconfigured in the UE. The resource allocation in mode 4 makes use of semi-persistent. The semi-persistent allocation aspect utilizes the fact that typical safety V2X traffic is more or 
less periodic, which means that data to be transmitted is typically are
generated at regular intervals).

Regarding claim 16, the combination of Belleschi and HWANG discloses all limitations of claim 12, Belleschi further discloses transmitting resource allocation information to the second UE indicating the first set of resources (¶0074 discloses that the first UE 20 then sends SCI 402 to the second UE 30. ¶0074 further discloses that the SCI 402indicates to the second UE 30, that the first UE 20 intends to perform a D2D radio transmission on the candidate set of radio resources), wherein the broadcast from the second UE is received in response to the resource allocation information (Fig.4 and ¶0080 disclose that the second UE 30 indicates the conflict to the first UE 20 and to the third UE 40 by sending SCI 406 where ¶0080 discloses that the SCI 406 is assumed to be transmitted in a broadcast mode and the conflicting resources may for example be determined as an overlapping part of the first candidate set of resources and the second candidate set of resources).

Regarding claim 17, the claim is drawn to a method performing substantially the 
same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Regarding claim 19, the combination of Belleschi and HWANG discloses all limitations of claim 12, Belleschi further discloses wherein determining the first set of resources comprises: detecting a set of available resources; and selecting the one or more resources of the first set of resources from the set of available resources (¶0073 discloses that the first UE 20 senses the resource pool to select a first candidate set of radio resources to be used for a D2D radio transmission by the first UE 20).

Regarding claim 20, the combination of Belleschi and HWANG discloses all 
limitations of claim 19, Belleschi further discloses wherein determining the third set of resources comprises: updating the set of available resources by removing the one or more overlapping resources from a set of available resources; and selecting the third set of resources from the updated set of available resources (Fig. 3 and ¶0056 discloses that the second UE 30 receives the SCI 302 and the SCI 303 and detects that the first UE 20 and the third UE 40 intend to perform D2D radio transmissions on overlapping radio resources, i.e., that the intended D2D radio transmissions are conflicting. Fig. 3 and ¶0060 discloses that the second UE 30 sends a first feedback message 306 to the first UE 20 and a second feedback message 307 to the third UE 40. The feedback message 306 indicates the availability status of the first candidate set of resources as determined by the second UE 30 where ¶0064 discloses that the second UE 30 may set the ML indicator to cause the respective transmitting UE 20, 40 to refrain from performing the intended D2D radio transmission on the respective candidate set of radio resources).

Regarding claim 21, the claim is drawn to a method performing substantially the 
same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.

Regarding claim 22, the claim is drawn to a method performing substantially the
same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.

Regarding claim 23, the combination of Belleschi and HWANG discloses an apparatus for wireless communication (¶0123 discloses that the radio device 900 could be transmitting UE 20 or receiving UE 30), comprising: at least one processor coupled with a memory (¶0125 discloses that the radio device 900 may include one or more processors 950 and a memory 960 coupled to the processor(s) 950) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 24, the claim is drawn to a method performing substantially the 
same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 25, the claim is drawn to a method performing substantially the 
same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 26, the claim is drawn to a method performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 27, the cited reference Belleschi discloses an apparatus for wireless communication (¶0123 discloses that the radio device 900 could be transmitting UE 20 or receiving UE 30), comprising: at least one processor coupled with a memory (¶0125 discloses that the radio device 900 may include one or more processors 950 and a memory 960 coupled to the 
processor(s) 950)  configured to perform substantially the same features of the method 
of claim 12. Therefore the claim is subject to the same rejection as claim 12.

Regarding claim 28, the claim is drawn to a method performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same 
rejection as claim 2.

Regarding claim 29, the claim is drawn to a method performing substantially the same features of the method of claim 16. Therefore the claim is subject to the same rejection as claim 16.

Regarding claim 30, the claim is drawn to a method performing substantially the
same features of the method of claim 19. Therefore the claim is subject to the same rejection as claim 19.

Claims 1, 12, 19-20, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US20210377916), in view of Chae et al (US20210105055).

	Regarding claim 1, the cited reference Shi discloses a method for wireless communication  by a first user equipment (UE) (Fig.7 discloses a communication system where the access device#C communicate with the access device#D and the access device#F), comprising: determining at least a first set of resources for a second UE overlaps at least a second set of resources for a third UE (Fig.7 discloses in S410 the access device#D may send resource indication information#D to the access device#C, discloses in S420 the access device#F may send resource indication information#F, and discloses in S430, the access device#C may determine whether there is an overlapping part between the resource#F and the resource#D); and broadcasting an indication of the overlapping resources to at least the second UE and the third UE (Fig.7 discloses in step Sx the access device#C sends indication information of the overlapping part to the access device#D and in step Sy the access device#C sends indication information of the overlapping part to the access device#F).
	
    PNG
    media_image2.png
    501
    602
    media_image2.png
    Greyscale

The cited reference Shi discloses sending an indication information of the overlapping part, however, Shi does not explicitly teach broadcasting the indication via a physical sidelink shared channel (PSSCH).
In an analogous art Chae discloses broadcasting the indication via a physical sidelink shared channel (PSSCH) (¶0263 discloses that a Rx UE reports CSI to a Tx UE, a location of valid CSI reference resource may be indicated by the Rx UE. For example, one or more time slot offsets may be reported from a Rx UE to a Tx UE. This indication is 
transmitted via PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chae to reduce ambiguity between the Tx UE and the Rx UE and reducing unnecessary CSI reporting and interference .

Regarding claim 12, the combination of Shi and Chae discloses a method for wireless communication by a first user equipment (UE) (Fig.7 (see claim 1) discloses a communication system where the access device#C communicate with the access device#D and the access device#F), comprising: determining a first set of
resources allocated for transmission by the first UE (Fig.7 discloses in S410 the access device#D may send resource indication information#D to the access device#C); receiving a broadcast from a second UE of an indication of one or more resources of the first set of resources overlapping one or more resources of a second set of resources allocated for transmission by a third UE UE (Fig.7 (see claim 1) discloses in step Sx the access device#C sends indication information of theoverlapping part to the access device#D and in step Sy the access device#C sends indication information of the overlapping part to the access device#F); and in response to the indication: stopping transmission on at least the one or more overlapping resources; and determining a third set of resources allocated for transmission by the first UE, the third set of resources excluding the one or more overlapping resources (S430, the access device#C may determine whether there is an overlapping part between the resource#F and the resource#D. ¶0513 discloses that If there is the overlapping part between the resource#D and the resource#F, the access device#C, the access device#D can update the resource#D (or update the resource pool#D) based on the overlapping part, so that an updated resource#D (or an updated resource pool#D) does not include the overlapping part(¶0515) and the access device#F can update the resource#F (or update the resource pool#F) based on the overlapping part, so that an updated resource#F (or an updated resource pool#F) does not include the overlapping part (¶0517)).
The cited reference Shi disclose receiving an indication information of the overlapping resources, however, Shi does not explicitly teach receiving, via a physical sidelink shared channel (PSSCH), a broadcast.
In an analogous art Chae discloses receiving, via a physical sidelink shared channel (PSSCH), a broadcast (¶0263 discloses that a Rx UE reports CSI to a Tx UE, a location of valid CSI reference resource may be indicated by the Rx UE. For example, one or more time slot offsets may be reported from a Rx UE to a Tx UE. This indication is transmitted via PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chae to reduce ambiguity between the Tx UE and the Rx UE and reducing unnecessary CSI reporting and interference .
Regarding claim 19, the combination of Shi and Chae discloses discloses all limitations of claim 12, Shi further discloses wherein determining the first set of resources comprises: detecting a set of available resources; and selecting the one or more resources of the first set of resources from the set of available resources (¶0130 discloses that the first access device updates the first resource pool, so that an updated first resource pool does not include the overlapping part; or when there is an overlapping part between the first resource pool and the second resource pool, the first access device sends related information of the overlapping part to the second access device, and the second access device updates the second resource pool, so that an updated second resource pool does not include the overlapping part. ¶0153 discloses that a report includes an index of a candidate resource in the resource pool and at least one of the following information: a first threshold used by the first device for selecting the candidate resource. ¶0275 discloses that the UE selects a corresponding resource pool based on a zone in which the UE is located. The resource pool may also be referred to as a resource set or a resource group, and one resource pool may include one or more resources).

Regarding claim 20, the combination of Shi and Chae discloses discloses all limitations of claim 19, Shi further discloses wherein determining the third set of resources comprises: updating the set of available resources by removing the one or more overlapping resources from a set of available resources; and selecting the third set of resources from the updated set of available resources ((S430, the access device#C may determine whether there is an overlapping part between the resource#F and the resource#D. ¶0513 discloses that If there is the overlapping part between the resource#D and the resource#F, the access device#C, the access device#D can update the resource #D (or update the resource pool #D) based on the overlapping part, so that an updated resource#D (or an updated resource pool#D) does not include the overlapping part(¶0515) and the access device#F can update the resource#F (or update the resource pool #F) based on the overlapping part, so that an updated resource#F (or an updated resource pool#F) does not include the overlapping part (¶0517)).
Regarding claim 23, the cited reference Shi discloses an apparatus for wireless communication (¶0232 discloses a communications device), comprising: at least one processor coupled with a memory (¶0232 discloses that the device includes a processor and a memory) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 27, the cited reference Shi discloses an apparatus for wireless communication (¶0232 discloses a communications device), comprising: at least one processor coupled with a memory (¶0232 discloses that the device includes a processor and a memory) configured to perform substantially the same features of the method of claim 12. Therefore the claim is subject to the same rejection as claim 12.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al (US20210219320), in view of HWANG et al (US20200351136), in further view of Kim et al (US20140016591).

	Regarding claim 9, the combination of Belleschi and HWANG discloses all limitations of claim 1. However, the combination does not explicitly teach in response to broadcasting the indication of the overlapping resources, receiving updated resource allocation information from each of the second UE and the third UE.
	In an analogous art Kim teaches in response to broadcasting the indication of the overlapping resources, receiving updated resource allocation information from each of the second UE and the third UE (¶00118 discloses that the WCC can rapidly obtain DL assignment scheduling information (i.e. first scheduling information) of eNB#1 and DL assignment scheduling information (i.e. second scheduling information) of eNB#2. Accordingly, the WCC can generate collision information in various formats and report the collision information to eNB#1 and eNB#2. ¶00134 discloses that each eNB can transmit an updated PDCCH/PDSCH in consideration of … the collision information uploaded from the WCC. Transmission of the updated PDCCH/PDSCH may be performed in a resource other than a resource in which collision occurs where ¶00055 discloses that the PDCCH delivers information about resource allocation). 
	It would have been obvious to one of ordinary skill in the art before the effective 
filling date of the claimed invention to incorporate the method of Kim to coordinate inter-cell interference by controlling of collision between resources used by a plurality of cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number forthe organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462